Citation Nr: 0301729	
Decision Date: 01/29/03    Archive Date: 02/07/03

DOCKET NO.  99-24 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran, who had active service from February 1946 to 
January 1949, died in August 1964.  The appellant is his 
widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee which denied entitlement to service 
connection for the cause of the veteran's death and 
entitlement to dependency and indemnity compensation (DIC) 
benefits under the provisions of 38 U.S.C.A. § 1318.  In 
February 2001 the Board remanded the case to the RO for 
additional development.  Concerning the issue of entitlement 
to dependency and indemnity compensation benefits under 38 
U.S.C.A. § 1318 (b), the Board has imposed a temporary stay 
on the adjudication of these claims pursuant to a decision by 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit); National Organization of Veterans' 
Advocates, Inc. v. Secretary of Veterans Affairs, 260 F.3d 
1365 (Fed. Cir. 2001).  Since then the Federal Circuit has 
modified the stay, but Chairman's Memorandum No. 01-01-17 
(Aug. 23, 2001) has not been rescinded, and the temporary 
stay on adjudication this 38 U.S.C.A. § 1318 claim remains in 
effect.


FINDINGS OF FACT

1.  The veteran died in August 1964 of an acute coronary 
occlusion on immediate onset prior to his death.  At the time 
of his death, service connection was not in effect for any 
disability.

2.  The veteran's cardiovascular disease is not service 
origin.

3.  A disability of service origin was not involved in the 
veteran's death.


CONCLUSIONS OF LAW

1.  Cardiovascular disease was not incurred in or aggravated 
by military service nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2002).

2.  A disability of service origin did not cause or 
contribute to the veteran's death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The official Certificate of Death shows that the veteran died 
in August 1964 of a coronary occlusion.  The interval between 
the coronary occlusion and death was immediate.  It was 
reported that an autopsy was not performed.  

The appellant filed a claim for service connection for the 
cause of the veteran's death in 1964, 15 years after her 
husband's death.  She claims that his death was related to a 
head injury in service while he was serving in Alaska.

The newly enacted Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), defines 
the obligations of the VA with respect to the duty to assist.  
See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2002).  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).  

First, with respect to the VA's duty to notify the appellant 
of information and evidence needed to substantiate and 
complete a claim, she has been advised of the applicable laws 
and regulations, and the evidence needed to substantiate her 
claim in the statement of the case and a supplemental 
statement of the case, a February 2001 Board remand and other 
correspondence from the VA.  In a February 2001 letter from 
the RO she was informed of the VCAA and what evidence the VA 
would obtain.  The appellant was also asked to advise the VA 
if there were any other information or evidence she 
considered relevant to his claim so that VA could help by 
getting that evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Secondly, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The appellant 
has reported that there are no medical records available 
pertaining to her husband's death.  The Board concludes, 
therefore, that the requirements of the VCAA have been met 
and a decision on the merits at this time does not violate 
the VCAA, nor prejudice the appellant under Bernard v. Brown, 
4 Vet. App. 384 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 2002). Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d) (2002).

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and a cardiovascular-renal disease becomes 
manifest to a degree of at least 10 percent within one year 
from the date of termination of service, such disease shall 
be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such a disorder 
during the period of service. 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2002).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death. For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause of death, or be etiologically related 
thereto. For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather, it must be 
shown that there was a causal relationship. 38 U.S.C.A. § 
1310 (West 1991); 38 C.F.R. § 3.312 (2002).

With regard to the appellant's assertion that a head injury 
sustained during the veteran's active duty contributed to his 
death, the Board notes that the service medical records do 
not show a head injury or any cardiovascular pathology.  The 
January 1949 service separation examination notes a normal 
head, heart, and blood pressure, and there is no suggestion 
of any cardiovascular pathology prior to the veteran's sudden 
heart attack in 1964.  

With regard to the appellant's assertion that her husbands 
death was related to a claimed accident in service, the Board 
points out lay statements are considered to be competent 
evidence when describing the symptoms of a disease or 
disability or an injury.  However, when the determinative 
issue involves a question of medical causation, only 
individuals possessing specialized training and knowledge are 
competent to render an opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The evidence does not show that the 
veteran possesses medical expertise and is it not contended 
otherwise.  The same applies to the statements from two 
relatives as to a relationship between the claimed accident 
in service and the cause of the veteran's death from a sudden 
heart attack more than 15 years later.  Id.

Based on the discussion above, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim that the cause of the veteran's death resulted from 
disability related to his military service.  As the 
preponderance of evidence is against the claim, it must be 
denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

